Exhibit 10.40

GENERAL CONTINUING GUARANTY

February 26, 2007

BFI Business Finance

1655 The Alameda

San Jose, California 95126

To: BFI Business Finance

For good and valuable consideration, and in order to induce BFI Business
Finance, a California corporation (“Lender”), to extend and/or continue to
extend financial accommodations to Spy Optic, Inc., a California corporation
(“Borrower”), pursuant to the terms and conditions of that certain Loan and
Security Agreement and/or promissory note (individually and collectively, the
“Agreement”), dated February 26, 2007, evidencing and otherwise relating to a
loan by Lender to Borrower in the original principal amount of Five Million and
00/100 Dollars ($5,000,000.00) (the “Loan”), or pursuant to any other present or
future agreement between Lender and Borrower, and in consideration thereof, and
in consideration of any loans, advances, or financial accommodations heretofore
or hereafter granted by Lender to or for the account of Borrower, whether
pursuant to the Agreement, or otherwise, Orange 21 Inc. , a Delaware corporation
(“Guarantor”), whose address is 2070 Las Palmas Drive, Carlsbad, California
92011, hereby, jointly and severally, guarantees, promises and undertakes as
follows:

1. Guarantor unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, on demand, in lawful money of the United States, any
and all indebtedness and/or obligations of Borrower to Lender and the payment to
Lender of all sums which may be presently due and owing and of all sums which
shall in the future become due and owing to Lender from Borrower whether under
the Agreement or otherwise. The terms “indebtedness” and “obligations”
(hereinafter collectively referred to as the “Obligations”) are used herein in
their most comprehensive sense and include, without limitation, the Loan and any
and all advances, debts, obligations, and liabilities of Borrower, heretofore,
now, or hereafter made, incurred, or created, whether voluntarily or
involuntarily, and however arising, including, without limitation,
(a) indebtedness owing by Borrower to third parties who have granted Lender a
security interest in the accounts, chattel paper and/or general intangibles of
said third party; (b) any and all attorneys’ fees, expenses, costs, premiums,
charges and/or interest owed by Borrower to Lender, whether under the Agreement,
or otherwise, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether Borrower may be liable
individually or jointly with others, whether recovery upon such indebtedness may
be or hereafter becomes barred by any statute of limitations or whether such
indebtedness may be or hereafter becomes otherwise unenforceable, and includes
Borrower’s prompt, full and faithful performance, observance and discharge or
each and every term, condition, agreement, representation, warranty undertaking
and provision to be performed by Borrower under the Agreement; (c) any and all
obligations or liabilities of Borrower to Lender arising out of any other
agreement by Borrower including without limitation any agreement to indemnify
Lender for environmental liability or to clean up hazardous waste; (d) any and
all indebtedness, obligations or liabilities for which Borrower would otherwise
be liable to Lender were it not for the invalidity, irregularity or
unenforceability of them by reason of any bankruptcy, insolvency or other law or
order of any kind, including from and after the filing by or against Borrower of
a bankruptcy petition, whether an involuntary or voluntary bankruptcy case, and
all attorneys’ fees related thereto; and (e) any and all amendments,
modifications, renewals and/or extensions of any of the above, including without
limit amendments, modifications, renewals and/or extensions which are evidenced
by new or additional instruments, documents or agreements.

2. This General Continuing Guaranty (this “Guaranty”) is a continuing guaranty
that shall remain effective during the term of the Agreement and relates to any
Obligations, including those which arise under successive transactions which
shall either continue the Obligations from time to time or renew them after they
have been satisfied until this Guaranty has been expressly terminated. Any such
termination (a) shall be applicable only with respect to Obligations incurred at
least thirty (30) days after written notice to Lender specifying such
termination, (b) shall be effective only with respect to transactions having
their inception after the effective date of termination, and (c) shall not
affect the Loan or any rights or obligations arising out of transactions having
their inception prior to such date. No termination shall be effective until such
time as Lender is no longer committed or otherwise obligated to make the Loan or
any other loans or advances, or to grant any credit whatsoever to Borrower. In
the absence of any termination of this Guaranty, Guarantor agrees that nothing
shall discharge or satisfy its obligations created hereunder except for the full
payment and performance of the Obligations with interest.

3. Guarantor agrees that it is directly and primarily liable to Lender, that the
obligations hereunder are independent of the obligations of Borrower, and that a
separate action or actions may be brought and prosecuted against Guarantor
irrespective of whether Borrower is joined in any such action or actions.
Guarantor agrees that any releases which may be given by Lender to Borrower or
any other guarantor or endorser shall not release it from this Guaranty.

4. In the event that any bankruptcy, insolvency, receivership or similar
proceeding is instituted by or against Guarantor and/or Borrower or in the event
that either Guarantor or Borrower become insolvent, make an assignment for the
benefit of creditors, or attempt to effect a composition with creditors, or if
there be any default under the Agreement (whether declared or not), then, at
Lender’s election, without notice or demand, the obligations of Guarantor
created hereunder shall become due, payable and enforceable against Guarantor
whether or not the Obligations are then due and payable.

 

Page 1 of 5   Initial Here  ¨



--------------------------------------------------------------------------------

5. Guarantor agrees to indemnify Lender and hold Lender harmless against all
obligations, demands, and liabilities, by whomsoever asserted and against all
losses in any way suffered, incurred, or paid by Lender as a result of or in any
way arising out of, following, or consequential to transactions with Borrower
whether under the Agreement, or otherwise, and also agrees that this Guaranty
shall not be impaired by any modification, supplement, extension, or amendment
of any contract or agreement to which Lender and Borrower may hereafter agree,
nor by any modification, release, or other alteration of any of the Obligations
hereby guaranteed or of any security therefor, nor by any agreements or
arrangements whatsoever with Borrower or anyone else.

6. Guarantor hereby authorizes Lender, without notice or demand and without
affecting its liability hereunder, from time to time to: (a) renew, compromise,
extend, accelerate, or otherwise change the interest rate, time for payment, or
the other terms of any of the Obligations guaranteed hereby, and exchange,
enforce, waive, and release any security therefor; (b) apply such security and
direct the order or manner of sale thereof as Lender in its discretion may
determine; (c) release or substitute any one or more endorser(s) or
guarantor(s); and (d) assign, without notice, this Guaranty in whole or in part
and/or Lender’s rights hereunder to anyone at any time. Guarantor agrees that
Lender may do any or all of the foregoing in such manner, upon such terms, and
at such times as Lender, in its discretion, deems advisable, without, in any way
or respect, impairing, affecting, reducing or releasing Guarantor from its
undertakings hereunder and Guarantor hereby consents to each and all of the
foregoing acts, events and/or occurrences.

7. Guarantor hereby waives any right to assert against Lender as a defense,
counterclaim, set-off on crossclaim, any defense (legal or equitable), set-off,
counterclaim, and/or claim which Guarantor may now or at any time hereafter have
against Borrower and/or any other party liable to Lender in any way or manner.

8. Guarantor hereby waives all defenses, counterclaims and/off-sets of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity and/or enforceability of the Agreement, or any
security interest.

9. Guarantor hereby waives any defense arising by reason of any claim or defense
based upon an election of remedies by Lender, which, in any manner impairs,
affects, reduces, releases, destroys and/or extinguishes Guarantor’s subrogation
rights, rights to proceed against Borrower for reimbursement, and/or any rights
of Guarantor to proceed against Borrower or against any other person or
security, including, but not limited to, any defense based upon an election of
remedies by Lender under the provisions of Section 580d of the California Code
of Civil Procedure, and/or any similar law of California or of any other State
or of the United States. Guarantor waives all presentments, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor, notices of default, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
indebtedness, and all other notices or formalities to which Guarantor may be
entitled. Guarantor waives any right to a jury trial in any action hereunder or
arising out of Lender’s transactions with Borrower. Guarantor also hereby waives
any right of subrogation it may have or assert, or any other right of
reimbursement from Borrower or any other party, unless Lender expressly consents
to Guarantor’s assertion of such rights. Without limiting the foregoing,
Guarantor expressly waives all benefits which might otherwise be available to
Guarantor under California Civil Code Sections 2809, 2810, 2815, 2819, 2822,
2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, as those statutory provisions are
now in effect and hereafter amended, and under any other similar statutes now
and hereafter in effect deemed applicable to this Guaranty and its enforcement.

10. Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, notices of
default, notices of intent to accelerate or demand payment of any kind,
diligence in collecting any Obligations, notices of acceptance of this Guaranty,
notices of the existence, creation, or incurring of new or additional
indebtedness, notices respecting the terms, time and place of any public or
private sale of personal property security held from Borrower or any other
person, and all other notices or formalities to which Guarantor may be entitled.
Each Guarantor hereby waives any claim, right or remedy now existing or
hereafter acquired against the Borrower, which claims arise from the performance
of such Guarantor’s obligations under the respective guaranties, including
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy
against Borrower for any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise. Lender may modify the terms of any
Obligations, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Obligations, or permit Borrower to incur
additional Obligations, all without notice to Guarantor and without affecting in
any manner the unconditional obligation of Guarantor under this Guaranty.
Guarantor further waives any and all other notices to which Guarantor might
otherwise be entitled. Guarantor acknowledges and agrees that the liabilities
created by this Guaranty are direct and are not conditioned upon pursuit by
Lender of any remedy Lender may have against Borrower or any other person or any
security. No invalidity, irregularity or unenforceability of any part or all of
the Obligations or any documents evidencing the same, by reason of any
bankruptcy, insolvency or other law or order of any kind or for any other
reason, and no defense or setoff available at any time to Borrower, shall
impair, affect or be a defense or setoff to the obligations of Guarantor under
this Guaranty.

11. Any and all present and future debts and obligations of Borrower to
Guarantor are hereby postponed in favor of and subordinated to the full payment
and performance of all present and future debts and obligations of Borrower to
Lender. All monies or other property of Guarantor at any time in Lender’s
possession may be held by Lender as security for any and all obligations of
Guarantor to Lender no matter how or when arising, whether absolute or
contingent, whether due or to become due, and whether under this Guaranty or
otherwise. Guarantor also agrees that Lender’s books and records showing the
account between Lender and Borrower shall be admissible in any action or
proceeding and shall be binding upon Guarantor for the purpose of establishing
the terms set forth therein and shall constitute prima facie proof thereof.

 

Page 2 of 5   Initial Here  ¨



--------------------------------------------------------------------------------

12. Based solely on its own independent investigation and not upon any
information provided by Lender, Guarantor acknowledges that it is presently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Obligations. Guarantor hereby covenants that it will continue to keep
itself informed of Borrower’s financial condition and of all other circumstances
which bear upon the risk of nonpayment. Absent a written request for such
information by Guarantor to Lender, Guarantor hereby waives its rights, if any,
to require the disclosure of, and Lender is relieved of any obligation or duty
to disclose to Guarantor, any information which Lender may now or hereafter
acquire concerning such condition or circumstances. Guarantor agrees that it is
not relying upon nor expecting Lender to disclose to Guarantor any fact now or
later known by Lender, whether relating to the operations or condition of
Borrower, the existence, liabilities or financial condition of any co-guarantor
of the Obligations, the occurrence of any default with respect to the
Obligations, or otherwise, notwithstanding any effect these facts may have upon
Guarantor’s risk under this Guaranty or Guarantor’s rights against Borrower.
Guarantor knowingly accepts the full range of risk encompassed in this Guaranty,
which risk includes without limit the possibility that Borrower may incur
Obligations to Lender after the financial condition of Borrower, or its ability
to pay its debts as they mature, has deteriorated.

13. Notwithstanding any prior revocation, termination, surrender or discharge of
this Guaranty (or of any lien, pledge or security interest securing this
Guaranty) in whole or part, and of all liens, pledges and security interests
securing this Guaranty, this Guaranty shall continue in full force and effect
until Borrower’s Obligations are fully paid, performed and discharged and Lender
gives Guarantor written notice of that fact. Borrower’s Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to Lender are no longer subject to any right on the part of any person
whomsoever including but not limited to Borrower, Borrower as a
debtor-in-possession, and/or any trustee or receiver in bankruptcy, to set aside
such payments or seek to recoup the amount of such payments, or any part
thereof. In the event that any such payments by Borrower to Lender are set aside
after the making thereof, in whole or in part, or settled without litigation, to
the extent of such settlement, all of which is within Lender’s discretion,
Guarantor shall be liable for the full amount Lender is required to repay plus
costs, interest, attorneys’ fees and any and all expenses which Lender paid or
incurred in connection therewith. The foregoing shall include, by way of example
and not by way of limitation, all rights to recover preferences voidable under
the United States Bankruptcy Code and any liability imposed, or sought to be
imposed, against Lender relating to the environmental condition of, or the
presence of hazardous or toxic substances on, in or about, any property given as
collateral to Lender by Borrower. For purposes of this Guaranty, “environmental
condition” includes, without limitation, conditions existing with respect to the
surface or ground water, drinking water supply, land surface or subsurface and
the air; and “hazardous or toxic substances” shall include all substances now or
subsequently determined by any federal, state or local authority to be hazardous
or toxic, or otherwise regulated by any of these authorities.

14. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall inure to the benefit of Lender’s successors and assigns. If Guarantor
is a natural person, the death of Guarantor shall not terminate this Guaranty.
If Guarantor is a partnership or an unincorporated association, Guarantor’s
rights and liability shall not be affected by any changes in the name of the
entity or its membership.

15. All notices, demands and other communications which Guarantor or Lender may
desire, or may be required, to give to the other shall be in writing and shall
be sent via registered or certified mail, nationally recognized overnight
courier, or personally delivered and shall be addressed to the party at the
addresses set forth in the preamble of this Guaranty. Any such notice, demand or
communication shall be deemed given when received if personally delivered or
sent by overnight courier, or deposited in the United States mail, postage
prepaid, if sent by registered or certified mail. The address of either
Guarantor or Lender may be changed by notice given in accordance with this
paragraph.

16. This is an integrated agreement and is the sole and final agreement with
respect to the subject matter hereof, and supersedes all prior negotiations and
agreements. No modification of this Guaranty shall be effective for any purpose
unless it is in writing and executed by an officer of Lender authorized to do
so.

17. Guarantor agrees to pay all attorneys’ fees and all other costs and
out-of-pocket expenses which may be incurred by Lender in the enforcement of
this Guaranty or in any way arising out of, following, or consequential to the
enforcement of Borrower’s Obligations, whether under this Guaranty, the
Agreement, or otherwise, including without limitation the prosecution or defense
of (a) motions or actions for relief from any stay under the Bankruptcy Code,
(b) motions to deny dischargeability of any debt under the Bankruptcy Code,
(c) motions to grant or deny use of cash collateral or extend financing,
(d) motions to challenge or assert preference liability motions or fraudulent
transfer liability motions, and (e) all other motions brought by Borrower,
Guarantor, Lender or third parties in any way relating to Lender’s rights with
respect to such Borrower, Guarantor, or third party and/or affecting any
collateral securing any obligation owed to Lender by Borrower, Guarantor, or any
third party, or probate proceedings.

18. In all cases where the word “Guarantor” is used in this Guaranty, it shall
mean and apply equally to each of and all of the individuals and/or entities
which have executed this Guaranty. If any Obligation is guaranteed by two or
more guarantors, the obligation of Guarantor shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of Lender against each severally, any two or more
jointly, or some severally and some jointly. The term “Borrower” includes any
debtor-in-possession or trustee in bankruptcy which succeeds to the interests of
Borrower.

19. All acts and transactions hereunder and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of California, without regard to choice of law principles.

 

Page 3 of 5   Initial Here  ¨



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
RIGHT, BUT THAT IT MAY BE WAIVED. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, GUARANTOR AND LENDER
KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE OBLIGATIONS.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS HAD THE OPPORTUNITY TO READ AND REVIEW
WITH GUARANTOR’S COUNSEL THIS GUARANTY AND GUARANTOR ACKNOWLEDGES HAVING READ
AND UNDERSTOOD THE MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

This Guaranty is subject to the terms and conditions set forth in Addendum A
attached hereto and made a part hereof.

IN WITNESS WHEREOF, the undersigned has/have executed this Guaranty as of the
date set forth above.

 

Orange 21 Inc. By:  

/s/ Mark Simo

  Mark Simo Title:   Chief Executive Officer

 

Page 4 of 5



--------------------------------------------------------------------------------

Addendum A to General Continuing Guaranty

Pursuant to this Addendum A to General Continuing Guaranty (this “Addendum”),
the foregoing General Continuing Guaranty (the “Guaranty”) by and between BFI
Business Finance (“Lender”) and Orange 21 Inc. (“Guarantor”) is hereby amended
and/or supplemented by the following terms and conditions, which are
incorporated by this reference in the Guaranty, as the following additional
sections of the Guaranty:

20. Section 4 is hereby deleted and replaced with the following Section 4:

“If any of the following shall occur, then, at Lender’s election, promptly after
Lender has made the determination that it intends to exercise its rights and
remedies against Guarantor, the obligations of Guarantor created hereunder shall
become due, payable and enforceable against Guarantor whether or not the
Obligations are then due and payable:

(a) In the event that (i) any bankruptcy, insolvency, receivership or similar
proceeding is instituted by or against Guarantor and/or Borrower; or(ii)
Guarantor and/or Borrower makes an assignment for the benefit of creditors, or
attempts to effect a composition with creditors, without such proceeding being
dismissed in sixty (60) days; provided, however, that Lender may take such
immediate actions permitted under the law that Lender believes are required
under the circumstances to prevent or avoid prejudice to Lender, including but
not limited to seeking court orders granting relief from the automatic stay or
prohibiting the use of cash collateral, and Lender shall not be required to
continue to made advances under the Agreement absent a stipulation on terms and
conditions satisfactory to Lender and approved by the bankruptcy court;

(b) in the event that either Guarantor or Borrower become insolvent; or

(c) if there shall be a Material Event of Default under the Agreement, as such
term is defined in the Agreement.

21. .Section 13.1 shall be deleted in its entirety and replaced with the
following provision:

“Notwithstanding any prior revocation, termination, surrender or discharge of
this Guaranty (or of any lien, pledge or security interest securing this
Guaranty) in whole or part, and of all liens, pledges and security interests
securing this Guaranty, this Guaranty shall continue in full force and effect
until Borrower’s Obligations are fully paid, performed and discharged.
Borrower’s Obligations shall not be considered fully paid, performed and
discharged unless and until all payments by Borrower to Lender are no longer
subject to any right on the part of any person whomsoever including but not
limited to Borrower, Borrower as a debtor-in-possession, and/or any trustee or
receiver in bankruptcy, to set aside such payments or seek to recoup the amount
of such payments, or any part thereof. In the event that any such payments by
Borrower to Lender are set aside after the making thereof, in whole or in part,
or settled without litigation, to the extent of such settlement, all of which is
within Lender’s discretion, Guarantor shall be liable for the full amount Lender
is required to repay plus costs, interest, attorneys’ fees and any and all
expenses which Lender paid or incurred in connection therewith. The foregoing
shall include, by way of example and not by way of limitation, all rights to
recover preferences voidable under the United States Bankruptcy Code and any
liability imposed, or sought to be imposed, against Lender relating to the
environmental condition of, or the presence of hazardous or toxic substances on,
in or about, any property given as collateral to Lender by Borrower. For
purposes of this Guaranty, “environmental condition” includes, without
limitation, conditions existing with respect to the surface or ground water,
drinking water supply, land surface or subsurface and the air; and “hazardous or
toxic substances” shall include all substances now or subsequently determined by
any federal, state or local authority to be hazardous or toxic, or otherwise
regulated by any of these authorities.”

22. Within thirty (30) days of the Closing Date as defined in the Agreement,
Guarantor and Lender shall have entered into a Security Agreement (All Assets)
in form and content reasonably satisfactory to Lender (the “Guaranty Security
Agreement”). The Guaranty Security Agreement shall provide that the Guaranty
shall be secured by all personal property assets of Guarantor; provided,
however, that the Guaranty shall not be secured by the stock of LEM S.r.l., Spy
Optic, S.r.l., or Spy Optic, Inc. or any other shares of stock that Guarantor
may own in the future (collectively, the “Stock”).

23. Guarantor shall not assign, transfer, encumber or convey any interest to any
third party in the Shares.

 

Page 5 of 5   Initial Here  ¨